Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on December 30, 2020 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election with traverse of Species I and sub-Species AIV (claims 1, 5, 7-9 &14-20) in the reply filed on 09/21/2021 is acknowledged. The traversal is on the ground(s) that 
“The Document fails to provide any explanation or evidence of separate status in the art due to different classifications or allegedly recognized divergent subject matter. The Document also fails to provide evidence showing that a different field of search is actually required. Accordingly, the Document merely asserts that there is a search and/or examination burden, without providing any evidence or explanation that this is, in fact, true”.
The Examiner respectfully disagrees. The Examiner has already stated in the Requirement for Restriction/Election mailed on 7/28/2021 that the application includes multiple patentably distinct species and examining all patentably distinct species would constitute a search and/or examination burden. Species I is related to a method of fabricating a semiconductor device whereas Species II is related to a method of fabricating a superconducting device. Each of the two species recites a mutually exclusive characteristic not required for the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 7-8 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makin et al. (“Alloy-Free Band Gap Tuning across the Visible Spectrum”-2019).

Regarding Claim 1, Makin et al. discloses a method of fabricating a semiconductor device, the method comprising:


Regarding Claim 7, Makin et al., as applied to claim 1, discloses the method, including:									controlling process parameters to form a semiconductor device comprising at least one semiconductor material having anion or cation sublattice ordering providing the required band gap (Page 256403-2; Fig. 4 – depositing ZnSnN2 or MgSnN2 by varying growth parameters in order to control long range ordering to achieve the desired band gap).

Regarding Claim 8, Makin et al., as applied to claim 1, discloses the method, including:									fabricating a plurality of material samples having a semiconductor material composition, the stoichiometry of which can be varied between compositional end points (Page 256403-2; Fig. 4); and 												varying process parameters to produce material samples having a range of order parameter values and band gaps for a plurality of stoichiometries to determine the predetermined correlation between a band gap and a semiconductor material stoichiometry (Page 256403-2; Fig. 4).

Regarding Claim 14, Makin et al. discloses a method of fabricating a semiconductor material, the method comprising:
	a) choosing a semiconductor material having a composition that can be varied between at least two compositions (Page 256403-2; Fig. 4 – a semiconductor material having a composition such as ZnSnN2; it is well-known that the composition of the material can varied by varying, for example, the ratio of Zn/Sn flux);										b) fabricating a plurality of material samples having the chosen semiconductor material composition using different combinations of growth parameters to produce a plurality of material samples having a range of values of an order parameter and a band gap corresponding to each order parameter value (Page 256403-2; Fig. 4 – this Fig. clearly shows that a plurality of samples of ZnSnN2 (for example) were grown each having different order parameter; the band gap depends on the order parameter);										c) determining the order parameter and band gap of at least two of the material samples 
and/or between the at least two compositions (Page 256403-2; Fig. 4 – steps b)-d) have been repeated for other semiconductor material compositions, such as for ZnGeN2, ZnSnP2 etc.); 		f) selecting a desired band gap for the semiconductor material (Page 256403-2; Fig. 4 – implied);												g) utilizing the correlation between order parameter and band gap to determine a target
semiconductor material composition and order parameter having the desired band gap (Page 256403-2; Fig. 4); and		 								fabricating a semiconductor material, including setting and/or adjusting growth parameters to maintain at least one of the target semiconductor material composition and order parameter (Page 256403-2; Fig. 4).

Regarding Claim 15, Makin et al., as applied to claim 14, discloses             	        the method, including: determining at least one process correlation between an order parameter and a growth parameter (Page 256403-2; Fig. 4 – this prior art teaches that the order parameter can be influenced by varying the growth parameters).

Regarding Claim 16, Makin et al., as applied to claim 15, discloses             	        the method, including: determining at least one process correlation between a semiconductor material composition and a growth parameter (Page 256403-2; Fig. 4 – this prior art teaches that 

Regarding Claim 17, Makin et al., as applied to claim 15, discloses             	        the method, including: utilizing the at least one process correlation to set and/or adjust growth parameters to maintain the target semiconductor material composition and the order parameter (Page 256403-2; Fig. 4 – this prior art teaches that the order parameter can be influenced by varying growth parameters; this prior art also shows that it is possible to maintain the target semiconductor material composition by setting and/or adjusting the growth parameters although this setting and/or adjusting the growth parameter would influence the order parameter).

Regarding Claim 18, Makin et al., as applied to claim 15, discloses             	        the method, wherein: the order parameter comprises a Bragg-Willlams order parameter (Pages 256403-1 to 256403-2; Fig. 4 – although not mentioned explicitly but implied).

Regarding Claim 19, Makin et al., as applied to claim 14, discloses             	        the method, wherein: the semiconductor material composition is selected from a group consisting of mixed cation heterovalent ternary materials, perovskite materials, hybrid perovskite materials, quaternary alloys, quinary alloys, mixed anion heterovalent ternary materials, binary semiconductors, elemental semiconductors, and elemental semiconductor alloys (Page 256403-2; Fig. 4).

Regarding Claim 20, Makin et al., as applied to claim 14, discloses             	        the method including: alloying the semiconductor material composition to adjust band gap (Page 256403-1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 5 is rejected under 35 U.S.C. 103 as obvious over Makin et al. (“Alloy-Free Band Gap Tuning across the Visible Spectrum”-2019), as applied to claim 1, further in view of Qin et al (“Semiconducting ZnSnN2 thin films for Si/ZnSnN2 p-n junctions”-2016).

Regarding Claim 5, Makin et al., as applied to claim 1, does not explicitly disclose the method, wherein: the semiconductor device comprises a multijunction solar cell comprising a semiconducting material, and 								controlling the process parameters includes tuning a band gap of each layer of the multijunction cell by controlling at least one of a composition of the semiconductor material and an order parameter of the semiconductor material.								However, Qin et al. at least implicitly teaches the method, wherein: the semiconductor device comprises a multijunction solar cell comprising a semiconducting material (Page 142104-1 – this prior art teaches that one of the material that could be used for multijunction solar cell is ZnSnN2 as its bandgap can be tuned through cation disorder); and 												controlling the process parameters includes tuning a band gap of each layer of the multijunction cell by controlling at least one of a composition of the semiconductor material and an order parameter of the semiconductor material (Page 142104-1 – implied).				It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teaching of Qin et al. to adapt the method, wherein: the semiconductor device comprises a multijunction solar cell comprising a semiconducting material of Makin et al., and controlling the process parameters includes tuning a band gap of each layer of the multijunction cell by controlling at least one of a composition of the semiconductor material and an order parameter of the semiconductor material in order to grow a highly efficient solar cell.


Claim 9 is rejected under 35 U.S.C. 103 as obvious over Makin et al. (“Alloy-Free Band Gap Tuning across the Visible Spectrum”-2019), as applied to claim 8, further in view of Fioretti et al (“Combinatorial Insights into doping control and transport properties of zinc tin nitride”-2015).

Regarding Claim 9, Makin et al., as applied to claim 8, does not explicitly disclose the method, including: determining at least one secondary correlation between at least one process parameter and at least one of an order parameter and a semiconductor material stoichiometry; and 										utilizing the at least one secondary correlation to control at least one process parameter.		However, Fioretti et al. at least implicitly teaches the method, including: determining at least one secondary correlation between at least one process parameter and at least one of an order parameter and a semiconductor material stoichiometry (Pages 11019-11020 – this prior art teaches that process parameters such as growth temperature, annealing temperature, cation flux ratio etc. can be used to control the order parameter); and 										utilizing the at least one secondary correlation to control at least one process parameter (Pages 11019-11020).											It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teaching of Fioretti et al. to adapt the method, including: determining at least one secondary correlation between at least one process parameter and at least one of an order parameter and a semiconductor material stoichiometry of Makin et al., and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

12/01/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812